Citation Nr: 0736334	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1995.


This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.  The 
Board remanded the claim for additional development in 
December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

First, VA treatment records are outstanding.  In December 
2005, the Board remanded the claim in order to obtain VA 
treatment records that had not yet been associated with the 
claims file.  It does not appear, however, that any 
additional records were associated with the claims file, 
aside from those that the veteran himself saw fit to submit.  
As it further appears that the RO has not requested VA 
treatment records at any time throughout the pendency of this 
appeal, the only VA records that have been associated with 
the file are those that the veteran has submitted himself.  
As there are numerous gaps of time in between the variously 
submitted records, additional VA treatment records are 
outstanding.  Because these may include records that are 
pertinent to the veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran contends that his current gastrointestinal 
problems first manifested during his period of active 
service.  His service medical records reveal a diagnosis of 
hepatitis B and numerous entries related to treatment for a 
multitude of gastrointestinal complaints.  On examination 
prior to separation from service, however, no abnormalities 
of the gastrointestinal system were found.

Post-service medical records also reflect treatment for 
numerous gastrointestinal complaints.  The veteran underwent 
VA gastrointestinal examination in September 2006, at which 
time he was diagnosed with a history of hepatitis B, and 
symptoms of aerophagia, dyspepsia, and borborygmi.  He was 
noted to be scheduled for follow up gastrointestinal testing 
three days after the examination.  Because the full results 
of the testing were not yet available, and the veteran's 
claims file was not available for review at the time of the 
examination, the examiner was unable to resolve whether the 
veteran's symptoms were related to his period of active 
service.  The examiner stated that until there was further 
information available, she could only state that his current 
gastrointestinal problems "may or may not be" related to 
his active service.  An addendum to the report of examination 
dated three days later demonstrates that the examiner 
reviewed the veteran's claims file.  The diagnoses, however, 
were not clarified.  Nor did the examiner expound upon her 
opinion as to the relationship between the veteran's current 
symptoms and his period of active service, again stating that 
the veteran's current gastrointestinal problems "may or may 
not be" related to his active service.  While the addendum 
is dated on the same day on which the veteran was scheduled 
to undergo additional gastrointestinal testing, it is unclear 
from the addendum whether the examiner had the results 
available at the time the report was annotated.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the veteran has already 
been afforded a VA examination.  Significantly, however, the 
examiner did not comment as to the etiology of the current 
gastrointestinal complaints.  Additionally, it is unclear 
whether the examiner had the testing results available at the 
time the report was annotated.  Thus, while the veteran in 
this case has already been afforded a VA examination, because 
the relationship between the veteran's current 
gastrointestinal problems and his period of active service 
remains unclear, the Board finds that a remand for an 
additional examination and opinion are necessary in order to 
fairly address the merits of his claim.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the Augusta, 
Georgia VA Medical Center dated from 
June 1995 to the present, including 
specifically the results of the 
additional gastrointestinal testing the 
veteran underwent in September 2006. 

2.  Schedule the veteran for a VA 
gastrointestinal examination.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide an opinion as to whether it is 
as likely as not (50 percent 
probability or greater) that any 
current gastrointestinal disability is 
causally or etiologically related to 
the symptoms for which the veteran was 
treated during service.  The examiner 
should also provide an opinion as to 
whether it is as likely as not that any 
current symptoms are the result of his 
service-connected hepatitis B.  The 
examiner should provide the rationale 
for the opinions provided.

3.  Then, readjudicate the veteran's 
claim for service connection for a 
gastrointestinal disability, to include 
as due to an undiagnosed illness.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

